                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

KOJICAST, LLC                                   §
                                                §
V.                                              §   CIVIL ACTION NO. 2:19-CV-00132
                                                §
FUNIMATION PRODUCTIONS, LLC                     §



                               MEDIATOR’S REPORT


TO THE HONORABLE JUDGE OF SAID COURT:

     IN accordance with the Court’s Order, a mediation conference was held on September

20, 2019. The conference resulted in impasse. All parties and counsel were present.



     SIGNED this 27th day of September, 2019.



                                                          /s/ Kip Glasscock
                                                           _______________________
                                                           Mediator Kip Glasscock
